
	
		I
		111th CONGRESS
		1st Session
		H. R. 1606
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Manzullo
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a new automobile voucher
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 New Automobile Voucher Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)1
			 out of every 10 jobs in the United States, or about 13,000,000, is related to
			 automobiles.
			(2)The automotive
			 sector represents the largest manufacturing base in the United States and each
			 automobile assembly plant generates about 5 jobs among suppliers and the
			 surrounding community.
			(3)Automobile parts manufacturers account for
			 4,500,000 private industry jobs, including nearly 2,000,000 indirect jobs in
			 industries ranging from steel and plastics to technical services.
			(4)Automobile
			 dealerships employ 1,100,000 workers and account for 18 percent of all retail
			 sales in the United States.
			(5)In 2005,
			 16,900,000 new automobiles were sold in the United States, but in 2008, only
			 13,200,000 new automobiles were sold.
			(6)This loss of
			 3,700,000 new automobile sales, at an average price of $28,400, directly
			 removed $105,000,000,000 from the economy.
			(7)Economic
			 multiplier effects of between 3 and 7 percent mean that this decline of new
			 automobile sales translates into a $315,000,000,000 to $735,000,000,000 loss to
			 the economy of the United States.
			(8)Only 1,345,885 vehicles were sold in the
			 United States during January and February of 2009, representing a 39 percent
			 decrease from January and February of 2008.
			(9)The best way to
			 help the United States automobile industry and manufacturing base recover is to
			 set a goal of selling 15,000,000 new automobiles in 2009 in order to restart
			 the United States economy.
			3.New Automobile
			 Voucher Program
			(a)EstablishmentThere is established in the Department of
			 the Treasury a program to be known as the New Automobile Voucher
			 Program, through which the Secretary shall—
				(1)authorize the issuance of a voucher,
			 subject to the specifications described in subsection (b), to a dealer for each
			 person or eligible fleet operator who purchases an eligible new automobile from
			 such dealer, which voucher shall be applied towards such purchase;
				(2)allow any dealer
			 to participate in the Program if the dealer agrees to—
					(A)apply a voucher
			 towards the purchase of an eligible new automobile as partial payment for each
			 eligible person or eligible fleet operator at the time of purchase; and
					(B)comply with all
			 applicable requirements under this Act and regulations promulgated by the
			 Secretary to carry out this Act;
					(3)establish a
			 Web-based electronic system to process the vouchers at the point of
			 sale;
				(4)certify that the
			 Program is operational; and
				(5)make payments to
			 dealers for vouchers applied by such dealers under paragraph (2) in accordance
			 with the provisions of this section.
				(b)Program
			 specifications
				(1)Vouchers per
			 personNot more than 1
			 voucher may be issued for any person, unless such person is an eligible fleet
			 operator.
				(2)Vouchers per
			 eligible new automobileNot more than 1 voucher may be applied to
			 each eligible new automobile.
				(3)OffsetA
			 dealer—
					(A)shall credit the amount of the voucher
			 being applied toward the purchase of an eligible new automobile; and
					(B)may not offset the amount of the voucher
			 against any other rebate or discount otherwise being offered by the dealer or
			 manufacturer.
					(4)Combination with
			 other incentives permittedNotwithstanding any other provision of law,
			 the availability or use of a Federal or State tax incentive or a State-issued
			 voucher for the purchase of an eligible new automobile shall not limit the
			 value or issuance of a voucher under the Program for any eligible person or
			 eligible fleet operator.
				(5)Voucher
					(A)Paperless
			 voucherAny voucher issued
			 under this section shall be issued electronically through a Web-based
			 electronic system.
					(B)Value of voucher
			 during the initial periodA voucher issued under the Program
			 during the initial period may be applied to offset the purchase price of an
			 eligible new automobile by $5,000.
					(C)Value of voucher
			 during the secondary periodA voucher issued under the Program
			 during the secondary period may be applied to offset the purchase price of an
			 eligible new automobile by $2,500.
					(6)Prompt
			 fulfillment of redemption requests requiredThe Secretary shall provide for the payment
			 of all vouchers submitted to the Secretary for redemption in accordance with
			 the provisions of this Act not later than 10 days after such submission, or
			 within such lesser period as the Secretary determines to be practicable.
				(c)RulemakingNot later than 30 days after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to
			 implement the Program, including the enforcement of the penalties described in
			 section 4.
			(d)DisclaimerNothing in this Act or any other provision
			 of law limits the authority of Congress or the Secretary to terminate or limit
			 the Program or the issuance of vouchers under the Program.
			4.Penalties
			(a)ViolationIt shall be unlawful for any person to
			 commit any fraudulent act in connection with a voucher issued under the
			 Program.
			(b)PenaltiesAny person who commits a violation
			 described in subsection (a) shall be liable to the United States Government for
			 a civil penalty of not more than $10,000 for each violation.
			5.ReportThe Secretary shall submit a report to the
			 Congress every 6 months that specifies, for the most recent 6-month period, the
			 number of vouchers that have been used under the Program.
		6.DefinitionsIn this Act:
			(1)AutomobileThe
			 term automobile has the meaning given such term in section
			 32901(a) of title 49, United States Code.
			(2)DealerThe term dealer means a person
			 residing in a State that is engaged in the sale of new automobiles as of the
			 date of introduction of this Act to the first person or eligible fleet operator
			 that is the ultimate purchaser.
			(3)Eligible fleet
			 operatorThe term
			 eligible fleet operator means the operator of a fleet of
			 automobiles that is owned by a partnership, corporation, association, or public
			 or private organization.
			(4)Initial
			 periodThe term initial period means the first 6
			 months of the Program, beginning from the date the Secretary certifies the
			 Program is operational.
			(5)New
			 automobileThe term new
			 automobile means an automobile for which a manufacturer, distributor, or
			 dealer has never transferred the equitable or legal title of such automobile to
			 an ultimate purchaser.
			(6)Eligible new
			 automobileThe term eligible new automobile means a
			 new automobile whose purchase price is less than $50,000.
			(7)PersonThe term person has the
			 meaning given such term in section 551 of title 5, United States Code.
			(8)ProgramThe
			 term Program means the New Automobile Voucher Program established
			 under section 3.
			(9)Secondary
			 periodThe term secondary period means the time
			 period beginning the day after the initial period has expired and ending
			 December 31, 2010.
			(10)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(11)StateThe term State means a State
			 of the United States, the District of Columbia, Puerto Rico, the Northern
			 Mariana Islands, Guam, American Samoa, and the Virgin Islands.
			(12)Ultimate
			 purchaserThe term ultimate purchaser means, with
			 respect to a new automobile, the first person who purchases such automobile for
			 purposes other than resale.
			(13)VoucherThe
			 term voucher means a voucher issued to a person who is purchasing
			 an eligible new automobile pursuant to the provisions of this Act.
			7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary $75,000,000,000 to carry out
			 this Act. Of the amount appropriated under this Act, the Secretary shall
			 obligate no more than $50,000,000 to cover administrative costs for the
			 Program.
		
